Citation Nr: 9902564	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis claimed as due to exposure to asbestos.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This case initially came to the Board of Veterans Appeals 
(Board) on appeal from an October 1994 rating decision of the 
RO.  

In March 1998, the Board remanded the case for additional 
development.



REMAND

As noted in the previous remand, the veteran maintains that 
he has asbestosis due to exposure to asbestos in service.  
DVB Circular 21-88-8 (DVB 21-88-8) (May 11, 1988), emphasizes 
the following criteria which must be taken into account by VA 
when adjudicating asbestosis claims:  First, the latent 
period varies from 10 to 45 or more years between first 
exposure and development of the disease; second, 
[p]ersons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer; and third, U.S. 
Navy veterans were exposed to chrysolite products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

The veteran served on the USS Bryce Canyon as a ship welder.  
A September 1990 x-ray study of the chest revealed a mild 
increase in markings in the left perihilar region.  The 
examiner specifically noted that a mild and/or early 
infiltrate could not be excluded.  In the March 1998 remand, 
the Board determined that further development was required.  

It was stressed in the Boards earlier remand that the 
evidence of record indicated that the veteran might have been 
receiving disability benefits from the Social Security 
Administration because of a lung disability; however, 
pertinent records had not been associated with the file in 
this regard.  The Board noted that, as part of VAs 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from SSA, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Following the Boards remand, the RO did 
not attempt to secure any SSA records.

Finally, and perhaps most importantly, the veteran testified 
at his personal hearing that a Dr. Brunson had examined him 
in connection with his SSA claim.  The RO had requested Dr. 
Brunsons records; however, he sent the records of an 
individual who had a name which was similar to the veterans 
name.  Despite instructions to the RO to attempt to obtain 
the correct records of Dr. Brunson, the RO never attempted to 
do so.  An application is incomplete if VA is put on notice 
of the likely existence of competent medical evidence that 
would, if true, be necessary for a full and fair adjudication 
of an appellants claim.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  In light of the ROs failure to comply with the 
Boards remand instructions, the case must be remanded again.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following 
actions: 

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for a lung disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain the correct treatment records from 
Dr. Brunson.

2.  The RO should inquire of the veteran 
whether he receives disability benefits 
from SSA.  If so, the RO should obtain 
copies of any decision awarding SSA 
benefits and the medical records on which 
the decision was based.

3.  After undertaking any additional 
development deemed appropriate, including 
any indicated medical examinations, the 
RO should again review the veterans 
claim.  This should include considering 
the criteria listed in DVB 21-88-8.  If 
the benefit sought on appeal is not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
